DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18,2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more additional mating surfaces”, “mating surfaces/additional mating surfaces being configured to create a daisy chain circuit” and the “opposing mating surfaces” must be shown or the feature canceled from the claims and the “one or more additional mating surfaces” (claims 6, 15,18).  No new matter should be entered.
Note: The electrical mating10 surface is described as “101,301” and the opposing mating surface is  described as “107,307 ” in the specification. Numerals 101/301 and 107 /307 do not oppose one another. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear to the Examiner exactly what/where are the electrical mating10 surfaces or the additional electrical mating surface(s)?  The electrical mating10 surface is described as “101,301” and the opposing mating surface is described as “107,307 ” in the specification. Numerals 101/301 and 107 /307 do not oppose one another.
Regarding claims 6 and 15, it is unclear to the Examiner exactly how “the electrical mating surfaces and the one or more additional electrical mating surfaces are configured to create a daisy chain circuit to determine if the one or more additional electrical mating surfaces are properly seated such that the contact module is configured to determine if all mating surfaces are properly seated”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. in view of GB 2258770. Regarding claim 6, as best understood, due to the indefiniteness above, Takase et al.  discloses an  electrical mating system, comprising: an electrical mating surface having: a plurality of contactors 6, each contactor at least as long as a first length, wherein the plurality of contactors 6 are configured to mate with a plurality of opposing contactors of a respective opposing mating surface; and at least one seating contactor 9a, having a second length shorter than the first length; and a contact module 9d configured to determine if the at least one seating contactor is contacting an opposing seating contactor of the respective  opposing mating surface, and to activate an indicator 9c to indicate whether the electrical mating surface and the respective opposing mating surface are properly seated together; and one or more additional electrical mating surfaces, the electrical mating surfaces configured to create a daisy chain circuit to determine if the plurality of mating surfaces are properly seated such that the contact module is configured to determine if all mating surfaces are properly seated. Takase does not disclose the mating surfaces being configured to create a daisy chain circuit to determine if the first connector is properly seated. However, connectors with mating surfaces configured to create a daisy chain circuit to determine if a connector is properly seated are well known in the art as evidenced by GB 2258770. GB 2258770 discloses an electrical mating system, with  mating surfaces configured to create a daisy chain circuit to determine if the connectors are properly seated (see abstract). It would have been obvious to one of ordinary skill to modify the system of Takase by providing a daisy chain circuit to determine if the connectors are properly seated, as taught by GB 2258770.
Regarding claim 7, Takase discloses the plurality of contactors are pins, the opposing contactors are sockets, the opposing seating contactor is an opposing seating socket, and the at least one seating contactor is a seating contactor pin configured to insert into the seating opposing socket.
Regarding claim 8, Takase discloses the contact module is mounted to electrical mating surface and electrically connected to at least the seating contactor pin.
Regarding claim 9, Takase discloses the plurality of contactors are sockets, the opposing contactors are pins, the opposing seating contactor is an opposing seating pin, and the at least one seating contactor is a seating contactor socket configured to receive the seating opposing pin.
Regarding claim 10, Takase discloses the contact module includes an LED.
Regarding claim 11, Takase discloses the contact module is configured to illuminate the LED for at least a period of time when the seating contactor is in contact with the opposing seating contactor.
Regarding claim 12, Takase discloses the contact module is configured to illuminate the LED until the seating contactor is in contact with the opposing seating contactor.
Regarding claim 13, Takase discloses further comprising the opposing mating surface.
Regarding claim 14, the second length is less than half of the first length.
Regarding claim 15, as best understood, due to the indefiniteness above, Takase et al.  discloses a line replaceable unit comprising: an electrical mating surface having: a plurality of contactors 6, each contactor at least as long as a first length, wherein the plurality of contactors 6 are configured to mate with a plurality of opposing contactors of a respective opposing mating surface; and at least one seating contactor 9a, having a second length shorter than the first length; and a contact module 9d configured to determine if the at least one seating contactor is contacting an opposing seating contactor of the respective opposing mating surface, and to activate an indicator to indicate whether the electrical mating surface and the respective opposing mating surface are properly seated together.  As best understood, Takase does not disclose the mating surfaces being configured to create a daisy chain circuit to determine if the first connector is properly seated. However, connectors with mating surfaces configured to create a daisy chain circuit to determine if a connector is properly seated are well known in the art as evidenced by GB 2258770. GB 2258770 discloses a line replaceable unit, with  mating surfaces configured to create a daisy chain circuit to determine if the connectors are properly seated (see abstract). It would have been obvious to one of ordinary skill to modify the system of Takase by providing a daisy chain circuit to determine if the connectors are properly seated, as taught by GB 2258770.
Regarding claim 16, the plurality of contactors are pins, the opposing contactors are sockets, the opposing seating contactor is an opposing seating socket, and the at least one seating contactor is a seating contactor pin configured to insert into the seating opposing socket. 
Regarding claim 17, the contact module is mounted to electrical mating surface and electrically connected to at least the seating contactor pin.
Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 18, patentability resides, at least in part, in the method, comprising: inserting a plurality of pins of an LRU mating surface into a plurality of sockets of a receiving board; inserting a plurality of pins of one or more additional LRU mating surfaces and detecting if a seating pin of an LRU is fully seated in a seating socket of the receiving board; and; wherein detecting includes, creating a daisy chain circuit between the plurality of pins of the one or more additional LRU mating surfaces and the plurality of sockets such that a contact module is configured to determine if all LRU mating surfaces are properly seated.
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that “Lawrence (GB 2258770) does not teach the mating surfaces creating the daisy chain circuit”. The examiner responds that applicant has not shown or  disclosed  “how” the application teaches the mating surfaces creating the daisy chain circuit?  The claims are  unclear to the examiner. As best understood, due to the indefiniteness above, Lawrence (GB 2258770) meets the claim (see page 15,lines 4-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833